OFFICE   OF THE ATTORNEY           GENERAL     OF TEXAS
                                  AUSTIN




Honorable C. 8. Cevnese
State Auditor
Atutfn,  Tsxat
Dear Sirr                       Oplnlon Bo. o-4

                                     tutioh   with



                                                       inion        at to
vhether the proVislorm of                              tit     xv    0r   OUT
iitate Con.8titutton apply                             ate boardt, tom-
mirrlone end suthoritl                                 amurance Cm-
rmi88lOMr8* Rallro                                     or publi0 wol-
fare, Lover   Colora                                   Parks Board and
San Jacinto Xemori
                                              of our state          Conetitu-

                                           1 br kept by the
                                           tmei&+, and by all
                                        to lMt1tuti0n8,   Ol
                                a in aatlon re~elved and dir-




                        d all of raid offloe~r  or managere,
     upon any rubjeet     relating to the dutfee,  condl-
     tiOli, ltiUl&~~lWlt,aad  UQ.W.We8   Of    thtir   rO8peIJtiVO
     OffiOO8   and lrutitutloM,     vhioh
                                      inrozmat1on shall
     be reqrrtred by the Oovernor under oath, and the
     Oooernor may also inepeot the-   book8, 8ccount8,
     vouchere end public fundet and any offl~tr   or
lionorablr   C. it. C8Vlie8S, mm 2


      8anager vho, at any time,&11   wilfull~ BWU a
      faire report or give faire Infor8atIon, rhall be
      guilty of perjury, and ao adjudged, and punished
      leoordingly, and removed from office."
          Tha owe of state  t. Cl8uwn,  148 P. 28, 32, 85 Yaah.
260, he16 that the State El&Way Department, the fiaherie8
Departmat and the 3tate F8lr, of the State of W~rhlngton,
vere lpublIa in8tItutlonr' under a UarhUgtOn refs?endu8 rta-
tute.  Ye quote from the cOuPt'8 Opinion In 8aid e88e:

           'It follow that   th8 hi&may department,
      the Shhbries departmutt,   and the rtate fair
      We 8publlo inwtitutionr~   of the rtate.

             weunderrtand the Attorney General'8 argu-
      ment to be that an exirting pub110 lzwtltution
      I8 8ome8etlrltr OS the rt8te vhlmh ha8 taken
      fOI'8urb 18 lodged in building8 Oc hSCturt8.
      Thm vordm 'public ln8tltutlon8~ om be given no
      ruoh rwtrlcted meaning. A pub110 Iastltution
      18 ~mq orgaalred lotIrltJ areatrd or ertabllrhed
      br lav or pobllo luthoHtr.    Corporatlom me
      held to be publie or 011tiau ln8tItutloM.
      ToledoBdkr.Bond      3:
      v. Hoc-    Vtilley&.
           "!fhevord *iartitution' 18 defined in Web-
      8tOP'8 lrelv
                 Iateraatload DlctioMry 88)
           "'Anythlq forwng a oharaoterl8tlc and
      perri8tent fe8tura   in 800lal or national life
      Or habitr.’    'X8tabllrhed or orgmnlsed moelet
      or OorporatioM~    an e8tablirhrsnt,  erpeeia~y
      QIJ4
        OfP Ub liO
                Oh 8M OtOP
                        OF OM lffaoting            8 OOIB-
      mlnlty.

           ‘What  the rod  “Inatltution   " both ln legal
      and oolleeuial we, ld8it8    of *ppileatlon to par-
      810&l taingr, CXMllOtbe UW8tiOMd.      be Of it8
      m8aning8, ar.d8iIned In Ueb#ter*r Unabridged Dio-
      tlonary, 18 a nl8tabli8hMnte er p ec laOS     ll?
                                                     a
      p u b lic         ar00tug
             o h a r a eter   ,        a c o 8muq .And
      one 05 the meaning8 of ‘ertablirhment,     a8 dsifs-
      ed by the raw   authority, tr,     'the place In vhlah
     Honorable C. 8. C(LVM88, me            3



          OM 18 PiWiMOnt~           fiX0.d iOr reSidtUU33 Or bumi-
          nesrj   re8Idenoe vlth grounds,       furniture,  equip-
          age, etc.,     vith Vhioh one 18 fitted OUtj aI80 any
          OfflOe   or PlOCe Of bII8iL1088,     Vith it8 firtllre,.
          %ht    tOr8  ‘iMtitUtiOn’       18 OosPstimS ured a8 dam-
          CriptiVe Of an OStabliShJaentOr &we     them the
         blMine88   Or O&MWtiOM Ot a SOCietJ OF P88OCiS-
          tioA 18 curried On; at Other t-8     it 18 U8ed t0
          dwlgnate the organised body."' Trruteer     of the
          +agdy    ;;3Rlohmond County v. Bohlar, &I OS. 159,
              . .     .                   ~.,~
                'If OW 8PgU8Ont be SOUD4 it fOuOlI8    that
          a publla In8tltutIan of the &ate, vithln the
          ranlq    of the seventh amendmat,. 18 not *lone
          those lnrtltutionr of a phymloal oharaoter,    but
          al80 all branoher and department8 areated by lav
          and exerclring any activity or ran&ion defined
          by th. ~~i8htUl'Q anb Orilting at the tiae ths
          amendment VM aopted, OP vhioh, l.fwvly oseated
          by the &glrlature, have not been rejeoted by
          rerort to the referenduat. Upon any theory, a
          pub110 hlgbray l8 a publio In8tifUtlon. A road
          18 not only a phy8IaU IMtltutlon built by the
          rtate In the euroire of its 8orereign duty to
          pxwmote the oonmualenee and n~o*88ltle8 of the
          altImm8, a8 vell ar the oeaon velure,      but
          the depaPt8entto vhiohthe ~girlature ha8
          delegated that ruuet1on18 an lnrtitution    aa
          8~ah   80 a8 l8   it8   OreStOr       --   the   &giSlatUPO.”

               It 18 our opinion that Seation ~24 of Artlole IV of
     our Sate Corutltutlon shoukl be g&ten a broad and liberal
     oonrtruotlon in order to achieve It8 wholerome and 8abttePy
     pUFpO8e8. It 18 therefore oul.qaInion  that raid oon8titu-
     tional provlrlon applies to the state board8, bomal8~     and
     authorltler named in your letter.
                                                             Very truly your8
&;                  ;   L;L
                                                      ATTORR-HY
                                                              ORRRRAL OF TEXAS




     WJFrdb